DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6-1-2022 have been fully considered but they are not persuasive.           The rejection of claims 1-3, 6-8 and 11-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specified lithium ion conductive materials having a garnet type structure having at least the formula (Li[7-ax-(b-4)y]Ax)La3Zr(2-y)ByO12, does not reasonably provide enablement for any ion conductive material having a garnet type structure. The material having a garnet type structure, Li7La3Ta2O12 meets this formula, but no garnet type structure having Li7 has been disclosed.          The rejection of claims 1 and 4-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specified ion conductive materials having a LISICON type structure material having the structure having at least the formula Li[3-ax+(5-b)]Ax)MO4, does not reasonably provide enablement for any ion conductive materials having a LISICON type structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  A compound such as Li4-xGe1-xPxS4 is a known LISICON type material but is not envisioned in the specification and Li4SiO4 meets the formula above but applicant stated in their response that the material is not a LISICON.           The rejection of claims 1-6, 8-11, 13-14 and 16-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds containing Li and B as oxides, does not reasonably provide enablement for any compound containing Li and B.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. These are the only materials enabled or taught in the specification.
           The rejection of claim(s) 1-2, 4, 6-9, 11-16 and 19 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (WO 2018/123479, translation) because Yoshida teaches in on page 21, [0101], Table 1, in Example 6, a solid electrolyte comprising 96 wt% Li7La3Ta2O12 [LLT) and 4 wt% of (30 wt% Li4SiO4- 70 wt% Li3BO.sub.3).  Thus teaching a garnet-type: 96 wt% Li7La3Ta2O12 fulfilling the formula claimed in claim 4; a LISICON type: 1.2 wt% Li4SiO4 [Li3-0+(5-4)=4, Ax=0, M=Si and b = valance of Si=4]. Thus teaching a LISICON-type structure represented by the formula claimed in claim 2 and a compound containing Li and B: 2.8 wt% Li3BO3 cited in claim 7.

Election/Restrictions
Applicant's election with traverse of a solid electrolyte comprising an ion conductive material having a garnet type structure, specifically (Li6.4Ga0.15Sc0.05)La3Zr2O12; another ion conductive material having a LISICON type structure, specifically (Li3.3Al0.03)(V0.6Si0.4)O4 and a compound containing Li and B, specifically Li2.7Al0.1BO3 in the reply filed on 1-20-2022 is acknowledged.  The traversal is on the ground(s) that it wouldn’t be a burden to search the different species of the garnet type structure material or the LISCON type structure material or the different possibilities for the compound containing Li and B.  This is not found persuasive because it would be very burdensome to search all the combinations possible each of the different materials individually and search all the different possibilities for solid electrolyte comprising 3 different materials.
The requirement is still deemed proper and is therefore made FINAL.           A solid electrolyte comprising an ion conductive material having a garnet type structure, specifically (Li6.4Ga0.15Sc0.05)La3Zr2O12; another ion conductive material having a LISICON type structure, specifically (Li3.3Al0.03)(V0.6Si0.4)O4 and a compound containing Li and B, specifically Li2.7Al0.1BO3 has been found allowable.     
            Therefore, a garnet-type structure comprising Li7La3Ta2O12; a LISICON type: Li4SiO4 and a compound containing Li and B: Li3BO3 was searched.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specified lithium ion conductive materials having a garnet type structure having the formula (Li[7-ax-(b-4)y]Ax)La3Zr(2-y)ByO12 as stated in claims 4-5 and 9-10, does not reasonably provide enablement for any ion conductive material having a garnet type structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The material having a garnet type structure, Li7La3Ta2O12meets this formula but no garnet type structure having Li7 is enabled.
Claims 1 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specified ion conductive materials having a LISICON type structure material having the structure having the formula Li[3-ax+(5-b)]Ax)MO4 as cited in claims 2-3, does not reasonably provide enablement for any ion conductive materials having a LISICON type structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  A compound such as Li4-xGe1-xPxS4 is a known LISICON type material but is not envisioned in the specification.
Claims 1-6, 8-11, 13-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds containing Li and B as oxides, does not reasonably provide enablement for any compound containing Li and B.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-9, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (WO 2018/123479, translation).
            Yoshida teaches a lithium battery comprising a positive electrode, a negative electrode and the solid electrolyte layer arranged between the positive electrode layer and the negative electrode layer. The solid electrolyte layer includes the 1st solid electrolyte which is a main component and the 2nd solid electrolyte.  Yoshida teaches in on page 21, [0101], Table 1, in Example 6, a solid electrolyte comprising 96 wt% Li7La3Ta2O12 [LLT) and 4 wt% of (30 wt% Li4SiO4- 70 wt% Li3BO.sub.3).          Thus teaching a garnet-type: 96 wt% Li7La3Ta2O12; a LISICON type: 1.2 wt% Li4SiO4 [Li3-0+(5-4)=4, Ax=0, M=Si and b = valance of Si=4][Thus teaching a LISICON-type structure represented by the formula claimed in claim 2] and a compound containing Li and B: 2.8 wt% Li3BO3.
Allowable Subject Matter
Claim 20 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727